Citation Nr: 1137869	
Decision Date: 10/07/11    Archive Date: 10/11/11

DOCKET NO.  08-39 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include depression and anxiety disorders.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel



INTRODUCTION

The Veteran served on active duty from March 1977 to March 1978.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which held that new and material evidence had not been received to reopen a claim for service connection for depression and anxiety disorders (claimed as a mental condition).  The Veteran appealed that decision to the Board, which in an April 2010 decision, reopened the claim and remanded it for additional development.  The requested development has been completed and the claim is again before the Board for further appellate consideration. 


FINDING OF FACT

Depression and anxiety were initially clinically demonstrated during service, and has not been clinically distinguished from currently diagnosed depressive and anxiety disorders.


CONCLUSION OF LAW

Depressive and anxiety disorders were incurred in active service.  38 U.S.C.A. §§ 1131, 1154(a), 5103, 5103A (West 2002); 38 C.F.R. 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  As the decision herein grants the benefit sought on appeal in full, any error with respect to either the duty to notify or the duty to assist, is harmless and will not be further discussed.

Legal Criteria

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

"Generally, to prove service connection, a claimant must submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in- service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury."  Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the determinative issue involves a medical diagnosis, competent medical evidence is required.  This burden typically cannot be met by lay testimony because lay persons are not competent to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

In Robinson v. Shinseki, 312 Fed. Appx. 336 (2009), the Court held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Court set forth a two-step analysis to evaluate the competency of lay evidence.  First, Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record-including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury -to determine whether to grant service connection.  The Board observes that this Federal Circuit decision is nonprecedential.  However, see Bethea v. Derwinski, 252, 254 (1992) [a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains"].  The Board believes that if Bethea applies to the utility of Court decisions, it surely applies to the utility of decisions of a superior tribunal, the Federal Circuit.

When determining whether a disability or disease was incurred in service, or preexisted service, a veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment into service, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.

In general, personality disorders are considered congenital or developmental defects and, therefore, are not diseases or injuries for the purposes of service connection.  38 C.F.R. §§ 3.303(c) (2010).

Factual Background

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

On medical examination in February 1977, for enlistment into service, psychiatric evaluation was noted as normal, and no psychiatric abnormality was indicated.  In a report of medical history completed in conjunction with the February 1977 enlistment examination, the Veteran specifically denied that he had, or had had, depression or excessive worry, or nervous trouble of any sort.  The Veteran's service treatment records show that he was hospitalized for three days in February 1978 after two suicide attempts in 11/2 weeks.  It was noted that there was "historical evidence of adjustment problems and difficulty dealing with authority."  Discharge diagnoses included anxiety reaction, severe occupational maladjustment, and severe passive aggressive personality disorder.  On examination for separation from service, in March 1978, psychiatric examination was noted as normal.  However, the Veteran's medical history of having been hospitalized for attempted suicide in February 1978 was noted.  It was indicated that the Veteran had been treated with mental health consultations with good results.  

VA outpatient treatment reports dated in 2006 show psychiatric treatment for depression and anxiety, and diagnoses of anxiety disorder.  

In February 2008, the Veteran underwent a VA psychiatric examination.  The report of the VA examination provided a pertinent Axis I diagnosis of rule out depressive disorder, NOS (not otherwise specified), vs. substance-induced mood disorder.  The examiner stated that the Veteran presented with symptoms of depression and anxiety related to a history of child physical, verbal and emotional abuse, and alcohol dependence.  The examiner stated that it appeared that the onset of the Veteran's symptoms predated his entry into the military although the stress of the military environment conceivably exacerbated his symptoms of depression leading to his suicide attempt in 1978.

A December 2006 VA medical report noted as medical history an October 2003 diagnosis of anxiety disorder.  A January 2009 VA outpatient treatment report provided a pertinent Axis I diagnosis of depressed, NOS.  

The Veteran underwent a VA mental disorders examination in May 2010.  The examiner, who noted that the Veteran reported that he had felt depressed prior to entering service, and noted a history of verbal, emotional, and physical abuse from his stepfather as a child, diagnosed the Veteran with depressive disorder, NOS, and opined that it was "at least as likely as not that [the Veteran's] depressive symptoms were present upon entering the military."  The examiner expressed that, due to the lack of evidence in the Veteran's military records, she could not say without mere speculation if the military exacerbated the Veteran's depressive symptoms or not.

Analysis

As noted above, no psychiatric abnormality was noted on examination for entrance to service.  As such, the presumption of soundness on entrance to service attaches as to a psychiatric disability.  38 C.F.R. § 3.304.  The Board notes that the February 2008 VA examiner stated that it appeared that the onset of the Veteran's psychiatric symptoms predated his entry into the military, and the May 2010 VA examiner opined that it was "at least as likely as not that [the Veteran's] depressive symptoms were present upon entering the military."  Significantly, however, as rationale for the opinions, the examiners noted no objective evidence, and appeared to rely solely on history as reported by the Veteran.  The Board does not find that such clinical opinions, based on unsupported medical history reported by the Veteran, a lay person, rises to the level of clear and unmistakable evidence of a pre-existing disability.  Likewise, the Board does not find that the May 2010 VA examiner's opinion establishes clear and unmistakable evidence that any pre-existing psychiatric disability was not aggravated by active service.  As such, the Board does not find that the record contains clear and unmistakable evidence that a psychiatric disability pre-existed service, and was not aggravated by service, so as to rebut the presumption of soundness on entrance into service.  38 U.S.C.A. § 1111 (West 2002).  As such, the Board will consider the Veteran's claim on a direct incurrence basis.

As outlined above, depression and anxiety were initially clinically demonstrated in service, and depression and anxiety have been demonstrated since service.  The record does not contain any competent probative medical evidence which distinguishes the Veteran's current depressive and anxiety disorders from the depression and anxiety demonstrated in service.  As such, with resolution of doubt in the Veteran's favor, the Board finds that the evidence of record supports a grant of service connection for depressive and anxiety disorders.  


ORDER

Service connection for depressive and anxiety disorders is granted.





_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


